DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 9, and 16 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 11/9/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 16 under 35 U.S.C. 103
Applicant has amended claims 1 and 16 to recite the new limitation “determining additional service impact scores for submetrics of the first service metric,” and now argues that the combination of Bingham and Sharifi Mehr does not teach the system of claims 1 and 16, as amended. Examiner agrees. Nonetheless, the combination of Bingham, Sharifi Mehr, and Wu teaches the system of amended claims 1 and 16, as set forth in the rejection below. 
Rejection of claim 9 under 35 U.S.C. 103
Applicant has amended claim 9 to recite the new limitation “determine additional service impact scores for submetrics of the first service metric or the second service metric,” and now argues that the combination of Bingham, Aharoni, and Sharifi Mehr does not teach the system of claim 9, as amended. Examiner agrees. Nonetheless, the combination of Bingham, Aharoni, Sharifi Mehr, and Wu teaches the system of amended claim 9, as set forth in the rejection below. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 because they are unpatentable over Bingham (US 2017/0034014) in view of Sharifi Mehr (US 10,382,461) and Wu (US 10,387,287).
Regarding claim 1, Bingham teaches a method, comprising: obtaining, by a device, a set of measurements associated with a first service metric, wherein the first service metric is associated with a service of a network (A first key performance indicator (KPI) for a network service is identified. See par. 642; fig. 34A, step 3404. Monitoring is performed to determine a plurality of values for the first KPI. See par. 629; fig. 32, step 3205); determining, by the device and based on the set of measurements, an aggregation score associated with the first service metric (The plurality of values for the first KPI may be combined to generate the first KPI. For instance, the first KPI may be a combination of three values generated every 5 minutes within a 15 minute interval. See par. 244), wherein the aggregation score is representative of the first service metric in association with a quantity of units associated with a period of time (The first KPI may be associated with a number of entities from which the values for the first KPI are generated. See par. 632); determining, by the device and based on the aggregation score satisfying a threshold, a scope score associated with the set of measurements (A first weighting 
However, Bingham does not teach wherein the scope score is adjusted based on the period of time associated with the quantity of units. Nonetheless, Sharifi Mehr teaches a system for determining the existence of an anomaly based on a plurality of weighted metric values, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham so that the first weighting factor is adjusted based on the time period associated with the first KPI, because doing so may reduce the effect of an older KPI on the resulting impact score, according to Sharifi Mehr. See col. 8, ln. 66 - col. 9, ln. 3.
In addition, Bingham and Sharifi Mehr do not teach that the action includes determining additional service impact scores for submetrics of the first service metric. However, Wu teaches a method for rating the health of a system whereby in addition to determining a service impact score for the health of the system as a whole (i.e., service metric), the method also determines respective service impact scores for the health of components of the system (i.e., submetrics of the service metric). See col. 2, ln. 4-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham and Sharifi Mehr so that the system determines additional impact scores for submetrics of the first KPI because doing so allows a user to drill down into the first KPI to determine the submetrics of the first KPI that are contributing to the first KPI.  
Regarding claim 2, Bingham teaches wherein the aggregation score is a first aggregation score, the scope score is a first scope score, and wherein the service impact score is determined based on normalizing the first aggregation score and a second aggregation score based on the first scope score and a second scope score, and wherein the second aggregation score and the second scope score are associated with the second service metric (As indicated in the discussion 
Regarding claim 3, Bingham teaches wherein a type of the first service metric and the second service metric corresponds to at least one of: a network-based metric associated with the network, a client-based metric associated with a client device that receives the service, a server-based metric associated with a server device that provides the service, an application-based metric associated with an application that provides the service, or a location-based metric associated with a location of receiving the service or a location of providing the service (The first KPI and the second KPI are metrics pertaining to server devices 104A and 104B that provide the network service. See par. 233).
Regarding claim 4, Bingham teaches wherein the aggregation score is determined based on an analysis for a type of service metric of the first service metric and the second service metric (The method of calculating each KPI depends on the type of the KPI, which is configurable. See par. 583-585).
Regarding claim 5, Bingham teaches wherein the aggregation score satisfying the threshold corresponds to the first service metric having a negative performance characteristic (As 
Regarding claim 6, Bingham teaches wherein the service impact score indicates a contributive effect of the service being provided or received via the network relative to the second service metric (As indicated in the discussion of claim 1, the first impact score for the first KPI indicates the degree to which the first KPI impacts the network service. See par. 652).
Regarding claim 16, Bingham teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: obtain a set of measurements associated with a service metric, wherein the service metric is associated with a service of a network (A first key performance indicator (KPI) for a network service is identified. See par. 642; fig. 34A, step 3404. Monitoring is performed to determine a plurality of values for the first KPI. See par. 629; fig. 32, step 3205); determine, based on the set of measurements, an aggregation score associated with the service metric (The plurality of values for the first KPI may be combined to generate the first KPI. For instance, the first KPI may be a combination of three values generated every 5 minutes within a 15 minute interval. See par. 244); determine a scope score associated with the set of measurements, wherein the scope score is based on a quantity of units associated with the set of measurements (A first weighting factor may be determined as a function of the number of entities from which the values for the first KPI are generated. For instance, a smaller first weighting factor may be determined for the first KPI if the values for the first KPI are derived from a single entity, while a larger first weighting factor may be determined for the first KPI if the values for the first KPI are derived from multiple entities. 
However, Bingham does not teach wherein the scope score is adjusted based on a period of time associated with the quantity of units. Nonetheless, Sharifi Mehr teaches a system for determining the existence of an anomaly based on a plurality of weighted metric values, whereby an initial weight (i.e., scope score) assigned to a metric value may be adjusted based on the time period in which the metric value was observed. See col. 20, ln. 34-41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham so that the first weighting factor is adjusted based on the time period associated with the first KPI, because doing so may reduce the effect of an older KPI on the resulting impact score, according to Sharifi Mehr. See col. 8, ln. 66 - col. 9, ln. 3.
In addition, Bingham and Sharifi Mehr do not teach wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to determine additional service impact scores for submetrics of the service metric. However, Wu teaches a method for rating the health of a system whereby in addition to determining a service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham and Sharifi Mehr so that the system determines additional impact scores for submetrics of the first KPI because doing so allows a user to drill down into the first KPI to determine the submetrics of the first KPI that are contributing to the first KPI.  
Regarding claim 17, Bingham teaches wherein the service impact score corresponds to a ranking of the service metric relative to a plurality of other service metrics associated with the service (The first impact score for the first KPI indicates a degree to which the first KPI impacts the network service relative to a degree to which a second KPI impacts the network service. See par. 652).
Regarding claim 18, Bingham teaches wherein the scope score is weighted based on the aggregation score satisfying a threshold (The first weighting factor may be determined based on the first KPI exceeding a threshold. For instance, if the first KPI indicates a service state that is greater than a “normal” service state (i.e., a “warning” or “critical” state), the first weighting factor for the first KPI is determined to be an overriding weight. Otherwise, the first weighting factor for the first KPI may be determined in another manner. See par. 586).
Regarding claim 19, Bingham teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: analyze the set of measurements based on a threshold range; and identify a quantity of measurements of the set of measurements that are within the threshold range, wherein the scope score is determined 
Regarding claim 20, Bingham teaches wherein the contributive effect corresponds to an effect on an end user experience associated with at least one of: a client device associated with receiving the service, a network device associated with providing the service, or a server device associated with providing the service (The first KPI and the second KPI are metrics pertaining to server devices 104A and 104B that provide the network service. See par. 233).
Claim 7 is rejected under 35 U.S.C. 103 because it is unpatentable over Bingham,  Sharifi Mehr, and Wu, as applied to claim 1 above, in further view of Maclinovsky (US 2015/0193276).
Regarding claim 7, Bingham, Sharifi Mehr, and Wu do not teach wherein performing the action comprises: performing an action associated with at least one of a client device that receives the service, a server device that provides the service, or the network, the action modifying at least one of: the aggregation score, the scope score, or the service impact score. However, Maclinovsky teaches a system for managing a network service whereby the system generates one or more performance metrics associated with the network service, and whereby the system allocates more resources to the network service in response to determining that the one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham, Sharifi Mehr, and Wu so that the action comprises allocating resources to the network service in order to lower the first aggregation score and/or the first impact score, because doing so allows the system to raise the performance of the network service when the first impact score indicates that the network service is underperforming. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Bingham,  Sharifi Mehr, and Wu, as applied to claim 1 above, in further view of Sadovsky (US 2015/0200824).
Regarding claim 8, Bingham, Sharifi Mehr, and Wu do not teach wherein performing the action comprises at least one of: causing a user interface to indicate the service impact score, or indicating, via a user interface, the service impact score relative to other service impact scores for other service metrics associated with the service. However, Sadovsky discloses a system for monitoring the health of a network service whereby the system generates and displays service impact scores for components of the network service in a user interface. See par. 17-18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham, Sharifi Mehr, and Wu so that the action comprises displaying the first impact score in a user interface because doing so allows an administrator to view the first impact score.  
Claims 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Bingham in view of Aharoni (US 9,317,224), Sharifi Mehr, and Wu.
Regarding claim 9, Bingham teaches a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive a first set of measurements associated with a first service metric and a second set of measurements associated with a second service metric, wherein the first service metric and the second service metric are associated with a service of a network (First and second key performance indicators (KPI) for a network service are identified. See par. 642; fig. 34A, step 3404. Monitoring is performed to determine a first plurality of values for the first KPI and a second plurality of values for the second KPI. See par. 629; fig. 32, step 3205), and determine a first aggregation score based on the first set of measurements and a second aggregation score based on the second set of measurements, wherein the first aggregation score is associated with the first service metric and the second aggregation score is associated with the second service metric (The plurality of values for the first KPI may be combined to generate the first KPI and the plurality of values for the second KPI may be combined to generate the second KPI. For instance, each KPI may be a combination of three values generated every 5 minutes within a 15 minute interval. See par. 244), determine a first scope score based on a first quantity of units associated with the first set of measurements and a second scope score based on a second quantity of units associated with the second set of measurements (First and second weighting factors are determined for the first and second KPIs, respectively. Each weighting factor may be a function of the number of entities from which the values for the corresponding KPI are generated. For instance, a smaller weighting factor may be determined for a KPI if the values for the KPI are derived from a single entity, while a larger weighting factor may be determined for the KPI if the values for the KPI are derived from multiple entities. See par. 632); determine a first service impact score based on the first aggregation score and the first scope score (A first 
However, Bingham does not teach that the one or more processors are configured to: determine, based on the first service impact score and the second service impact score, a ranking of the first service metric and the second service metric; and perform, based on the ranking, an action associated with the first service metric or the second service metric, wherein the first service metric and the second service metric are a same type of service metric. Nonetheless, Aharoni teaches a system for measuring the performance of a network storage service whereby the system generates a utilization impact score for each of a plurality of storage components of the network storage service, whereby the system generates a ranking of the utilization impact scores so that a user may ascertain the relative contribution of each storage component to the performance of the network storage service as a whole, and whereby the system performs a migration action in response to the ranking in order to effect a change in one or more of the utilization impact scores. See col. 1, ln. 60 - col. 2, ln. 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham so that the first and second KPIs are of the same type, so that the system determines a ranking of the first and second impact scores, and so that the system performs an action associated with the first and/or second impact scores based on the ranking, because so allows a user to easily identify the relative contributions of each impact score on the overall performance of the network service and perform an action based on the ranking in order to effect a change in the first and/or second impact score.
In addition, Bingham and Aharoni do not teach wherein the first scope score or the second scope score is adjusted based on a period of time associated with the first quantity of units. Nonetheless, Sharifi Mehr teaches a system for determining the existence of an anomaly based on a plurality of weighted metric values, whereby an initial weight (i.e., scope score) assigned to a metric value may be adjusted based on the time period in which the metric value was observed. See col. 20, ln. 34-41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham and Aharoni so that the first weighting factor is adjusted based on the time period associated with the first KPI, because doing so may reduce the effect of an older KPI on the resulting impact score, according to Sharifi Mehr. See col. 8, ln. 66 - col. 9, ln. 3.
Lastly, Bingham, Aharoni, and Sharifi Mehr do not teach wherein the one or more processors, when performing the action, are to determine additional service impact scores for submetrics of the first service metric or the second service metric. However, Wu teaches a method for rating the health of a system whereby in addition to determining a service impact score for the health of the system as a whole (i.e., service metric), the method also determines respective service impact scores for the health of components of the system (i.e., submetrics of the service metric). See col. 2, ln. 4-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham, Aharoni, and Sharifi Mehr so that the system determines additional impact scores for submetrics of the first KPI because doing so allows a user to drill down into the first KPI to determine the submetrics of the first KPI that are contributing to the first KPI.  
Regarding claim 10, Bingham teaches wherein the first set of measurements are associated with a first network device and the second set of measurements are associated with a second network device of the network (The first KPI may be derived from values obtained from a first router 104A, and the second KPI may be derived from values obtained from a second router 104B. See par. 233).
Regarding claim 12, Bingham teaches wherein the first set of measurements are associated with a first server device that is providing the service via the network and the second set of measurements are associated with a second server device that is providing the service via the network (The first KPI may be derived from values obtained from a first server 104A that provides the network service, and the second KPI may be derived from values obtained from a second server 104B that provides the network service. See par. 233).
Regarding claim 13, Bingham teaches wherein the first set of measurements are associated with a first application associated with the service and the second set of measurements are associated with a second application associated with the service (The first KPI may be derived from values obtained from a first process 104A that provides the network service, and the second KPI may be derived from values obtained from a second process 104B that provides the network service. See par. 233).
Regarding claim 15, Bingham and Aharoni teach wherein the one or more processors, when performing the action, are configured to at least one of: perform an action associated with the service to reduce a difference between the first service impact score and the second service impact score, or cause a user interface to indicate the ranking (Aharoni teaches performing a migration action in response to a ranking in order to effect a change in one or more of the utilization impact scores. See col. 1, ln. 60 - col. 2, ln. 30. It would have been obvious to modify 
Claim 11 is rejected under 35 U.S.C. 103 because it is unpatentable over Bingham, Aharoni, Sharifi Mehr, and Wu as applied to claim 9 above, in further view of Scholz (US 2017/0257285).
Regarding claim 11, Bingham, Aharoni, Sharifi Mehr, and Wu do not teach wherein the first set of measurements are associated with a first set of client devices that are receiving the service via the network and the second set of measurements are associated with a second set of client devices that are receiving the service via the network. However, Scholz teaches a system for measuring and the performance of a network service whereby the system performs measurements for each of a plurality of different groups of clients. See par. 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham, Aharoni, Sharifi Mehr, and Wu so that the first plurality of values and the second plurality of values are obtained from different groups of clients because doing so allows the system to determine the performance of the network service from the perspective of different groups of clients. 
Claim 14 is rejected under 35 U.S.C. 103 because it is unpatentable over Bingham, Aharoni, Sharifi Mehr, and Wu, as applied to claim 9 above, in further view of Sadovsky.
Regarding claim 14, Bingham, Aharoni, Sharifi Mehr, and Wu do not teach wherein the first set of measurements are associated with a first location associated with receiving or providing the service via the network and the second set of measurements are associated with a second location associated with receiving or providing the service via the network. However, Sadovsky teaches a system for measuring the performance of a network service whereby the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bingham, Aharoni, Sharifi Mehr, and Wu so that the first plurality of values and the second plurality of values are obtained from different locations because doing so allows the system to determine the performance of the network service from the perspective of different locations that provide or receive the network service.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459